V. J. Brennan, J.
(dissenting). I respectfully dissent. The defendant is not entitled to credit for time spent in Pennsylvania on an unrelated charge. MCL 769.11b; MSA 28.1083(2) allows credit for time served in jail in another state while awaiting extradition, but not for time spent serving a sentence or relating to an offense committed in the other state and unrelated to the charged offense in Michigan. I would, therefore, find that the trial judge did not abuse his discretion in denying the defendant credit for the time he spent in Pennsylvania. Defendant’s plea-based conviction should be affirmed.